Case 2:18-cv-09768-FMO-KS Document 110 Filed 09/30/19 Page 1 of 6 Page ID #:2345



       Mark Punzalan (CA Bar No. 247599)
     1 Email: mark@chanpunzalan.com

     2 CHAN PUNZALAN LLP
       2000 Alameda de las Pulgas, Suite 154
     3 San Mateo, CA 94403
       Telephone: 650.362.4150
     4 Facsimile: 650.362.4151

     5
       Counsel for Defendants
     6 JadooTV, Inc. and Sajid Sohail

     7

     8
     9
                                     UNITED STATES DISTRICT COURT
    10
                                    CENTRAL DISTRICT OF CALIFORNIA
    11

    12                                    WESTERN DIVISION

    13 DISH NETWORK L.L.C.,                        Case No. 2:18-cv-09768-FMO-KS

    14                Plaintiff,                   SECOND STIPULATION TO
              vs.                                  CONTINUE DEADLINES FOR DISH
    15                                             NETWORK L.L.C.’S MOTION FOR
    16 JADOOTV, INC., SAJID SOHAIL,                AWARD OF EXPENSES INCURRED IN
       HASEEB SHAH, EAST WEST AUDIO                BRINGING MOTION TO COMPEL
    17 VIDEO, INC., and PUNIT BHATT,               SAJID SOHAIL’S PRODUCTION OF
                                                   DOCUMENTS
    18                Defendants.
    19
                                                   Judge: Honorable Magistrate Judge Karen L.
    20                                             Stevenson, Courtroom 580, 5th Floor

    21

    22

    23

    24

    25

    26
    27

    28
                     STIPULATION TO CONTINUE DEADLINES FOR DISH NETWORK L.L.C.’S
                                   MOTION FOR AWARD OF EXPENSES
                                      Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 110 Filed 09/30/19 Page 2 of 6 Page ID #:2346



     1         Plaintiff DISH Network L.L.C. (“DISH”) and Defendants JadooTV, Inc. (“JadooTV”) and
     2 Sajid Sohail (“Sohail”), through their respective counsel of record, do hereby stipulate, agree and

     3 request that this Court continue the deadlines for Sohail’s Opposition to DISH’s Motion for

     4 Award of Expenses Incurred in Bringing Motion to Compel Sohail’s Production of Documents

     5 (the “Motion for Award of Expenses”) from September 25, 2019 to October 9, 2019 and DISH’s

     6 Reply from October 9, 2019 to October 23, 2019. The hearing is currently set for October 30,

     7 2019 at 11:00 a.m. and does not need to be continued. Good cause exists for the modification

     8 sought by this joint stipulation, and the reasons are as follows:
     9         1.      On May 24, 2019, DISH filed a Motion to Compel JadooTV and Sohail’s
    10 production of documents and requested attorneys’ fees and costs incurred in bringing the Motion.

    11 (Dkt. No. 75)

    12         2.      On May 31, 2019, JadooTV filed its Suggestion of Bankruptcy and a Chapter 11
    13 Petition in the United States Bankruptcy Court for the Northern District of California

    14 (“Bankruptcy Court”), and this Action is now stayed as to JadooTV. (Dkt. No. 78)

    15         3.      On August 14, 2019, the Court granted DISH’s Motion to Compel as to Sohail in
    16 his individual capacity. In the Order, the Court set deadlines of August 21, 2019, for DISH to file

    17 its opening brief regarding the Motion for Award of Expenses, September 11, 2019 for Sohail to

    18 file an Opposition, September 25, 2019 for DISH to file a Reply, and scheduled a hearing for

    19 October 2, 2019 at 11:00 a.m. (Dkt. No. 96 at 11.).

    20         4.      On August 21, 2019, DISH filed its opening brief regarding the Motion for Award
    21 of Expenses. (Dkt. No. 98).

    22         5.      On September 4, 2019, the parties attended a hearing with the Bankruptcy Court to
    23 discuss JadooTV’s Motion for a Preliminary Injunction and Temporary Restraining Order seeking

    24 to extend the automatic stay to Sohail in his individual capacity. 1

    25

    26   The Bankruptcy Court declined JadooTV’s request for a Temporary Restraining Order and
         1
       instructed DISH that it did not need to file an opposition to JadooTV’s Motion for a Preliminary
    27 Injunction.

    28                                                    1
                       STIPULATION TO CONTINUE DEADLINES FOR DISH NETWORK L.L.C.’S
                                     MOTION FOR AWARD OF EXPENSES
                                        Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 110 Filed 09/30/19 Page 3 of 6 Page ID #:2347



     1          6.     The Bankruptcy Court did not rule on JadooTV ‘s Motion for a Preliminary
     2 Injunction seeking to extend the automatic stay to Sohail and continued the hearing to September

     3 16, 2019. The Bankruptcy Court also ordered the parties to meet and confer regarding discovery

     4 in this Action and other matters related to the bankruptcy proceedings.

     5          7.     In light of this continuance and the order requiring the parties to meet and confer
     6 mentioned above, the parties agreed to stipulate and extend the deadlines for Sohail’s Opposition

     7 to DISH’s Motion for Award of Expenses to September 25, 2019, DISH’s Reply to October 9,

     8 2019, and the hearing to October 30, 2019 at 11:00 a.m. The parties informed the United States
     9 Bankruptcy Judge overseeing the pending bankruptcy matter, Judge William Lafferty, of this

    10 action. On September 9, 2019, the Court granted the parties’ first stipulation setting these

    11 deadlines and the hearing date. (Dkt. 109.)

    12          DISH’s Position
    13          8.     On September 6, 2019, the parties attended a hearing with the Bankruptcy Court to
    14 discuss non-party subpoenas issued in this Action. The Bankruptcy Court stated:

    15
                THE COURT: -- let’s be clear. In the absence of either an agreement from you
    16          guys or me saying yeah, I’m going to go ahead and issue a TRO, that [a stay
                issue] is Jadoo, okay. We’ll start with the premise if it’s Jadoo the lines are pretty
    17          clear. And it’s a question of whether I’m going to grant relief from stay to let
                something go forward.
    18          If it’s Sohail, as far as I’m concerned that is still kind of under discussion, because
                it could be part of this broader discussion you folks are having about how long
    19
                DISH may be willing to sit still on some things, and where they’d like there to be
    20          progress notwithstanding that, because they think it’s not burdensome, and it’s
                just going to help the effort.
    21
         (Bankruptcy Court Transcript of Sept. 6, 2019 at 21:7-18.)
    22

    23          9.     On September 16, 2019, the parties attended a hearing with the Bankruptcy Court

    24 to discuss JadooTV ‘s Motion for a Preliminary Injunction seeking to extend the automatic stay to

    25 Sohail, DISH’s Motion for Relief from Stay, and the issue of documents that JadooTV will

    26 produce for this Action during the stay. The relevant portion of the transcript from that hearing
    27 reads:

    28                                                     2
                       STIPULATION TO CONTINUE DEADLINES FOR DISH NETWORK L.L.C.’S
                                     MOTION FOR AWARD OF EXPENSES
                                        Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 110 Filed 09/30/19 Page 4 of 6 Page ID #:2348



     1

     2          THE COURT: Yeah. And what I think I – what I think I had heard before –
                maybe I was reading this more broadly than I should have – was that the DISH
     3          folks came in saying look, we’ll live with sixty days. And I wasn’t sure if that
                meant with respect to Sohail and the debtor or just the debtor. So did you – can
     4          you clarify that one for me?
     5
                MR. CRAVEN: We agreed that we would not depose Mr. Sohail and that we’d
     6          direct our discovery to nonparties, except to the extent we absolutely had to have
                something from Mr. Sohail, but nothing onerous. But with respect –
     7
                THE COURT: Okay.
     8
                MR. CRAVEN: -- we recognize that there’s a burden issue and that we don’t
     9
                want to be that burden.
    10
                THE COURT: Okay, so that can be – for sixty days, at least, there’s an
    11          agreement that there be a standstill, for lack of a better word, right? The stay
                would be in place, and it would, informally, at least, extend to Sohail as well.
    12          Make sense?
    13
                Mr. CRAVEN: Yes, Your Honor.
    14          (Bankruptcy Court Transcript of Sept. 16, 2019 at 6:18-7:11.)
    15
                10.     The Bankruptcy Court has not issued a Temporary Restraining Order or
    16
         Preliminary Injunction extending the stay to Sohail. DISH has not agreed vacate the briefing and
    17
         hearing on the Motion for Award of Expenses. The issue of the Motion for Award of Expenses
    18
         was not brought up during the September 6, 2019 or September 16, 2019 hearings with the
    19
         Bankruptcy Court.
    20
                11.     The Bankruptcy Court scheduled a hearing for Wednesday, October 2, 2019 to
    21
         further discuss the issue of documents that JadooTV will produce for this Action.
    22
                JadooTV’s Position
    23
                12.     On September 25, 2019, Christopher Craven, Dish’s counsel, informed JadooTV
    24
         and Sohail’s bankruptcy and litigation counsel by email that “On the attorneys’ fees motion in the
    25
         District Court we can agree to stipulate to response and reply dates after the 10/2 hearing next
    26
         week in the Bankruptcy Court.” Mr. Craven later stated in a later email that “I can confirm that
    27

    28                                                     3
                        STIPULATION TO CONTINUE DEADLINES FOR DISH NETWORK L.L.C.’S
                                      MOTION FOR AWARD OF EXPENSES
                                         Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 110 Filed 09/30/19 Page 5 of 6 Page ID #:2349



     1 DISH will stipulate to a later response date for the opposition, and that it will be after the 10/2

     2 upcoming bankruptcy hearing.”

     3          13.    JadooTV and Sohail believe the citations from the transcript cite to excerpts of the
     4 bankruptcy court’s transcripts out of context. The parties have agreed to stipulate to a continuance

     5 of dates for the attorneys’ fees motion due to the matters at the upcoming October 2, 2019 hearing.

     6 Relief Requested

     7          14.    As such, good cause exists for the Court to grant this joint stipulation to continue
     8 Sohail’s Opposition to DISH’s Motion for Award of Expenses from September 25, 2019 to
     9 October 9, 2019 and DISH’s Reply from October 9, 2019 to October 23, 2019. The hearing is

    10 currently set for October 30, 2019 at 11:00 a.m. and does not need to be continued.

    11
         IT IS SO STIPULATED.
    12
         Respectfully submitted,
    13
         Dated: September 30, 2019        By: /s/ Mark Punzalan
    14                                        Mark Punzalan (CA Bar No. 247599)
    15                                        Email: mark@chanpunzalan.com
                                              CHAN PUNZALAN LLP
    16                                        2000 Alameda de las Pulgas, Suite 154
                                              San Mateo, CA 94403
    17                                        Telephone: 650.362.4150
                                              Fax: 650.362.4151
    18

    19                                        Counsel for Defendants
                                              JadooTV, Inc. and Sajid Sohail
    20

    21 Dated: September 30, 2019           By:/s/ Stephen M. Ferguson
                                              Stephen M. Ferguson (pro hac vice)
    22
                                              stephen.ferguson@hnbllc.com
    23                                        Timothy M. Frank (California Bar No. 263245)
                                              timothy.frank@hnbllc.com
    24                                        Joseph H. Boyle (pro hac vice)
                                              joe.boyle@hnbllc.com
    25                                        HAGAN NOLL & BOYLE LLC
                                              820 Gessner, Suite 940
    26
                                              Houston, Texas 77024
    27                                        Telephone: (713) 343-0478

    28                                                    4
                       STIPULATION TO CONTINUE DEADLINES FOR DISH NETWORK L.L.C.’S
                                     MOTION FOR AWARD OF EXPENSES
                                        Case No. 2:18-cv-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 110 Filed 09/30/19 Page 6 of 6 Page ID #:2350



                                              Facsimile: (713) 758-0146
     1

     2                                        David A. Van Riper (California Bar No. 128059)
                                              dave@vanriperlaw.com
     3                                        VAN RIPER LAW
                                              1254 Irvine Blvd., Suite 200
     4                                        Tustin, California 92780-3571
                                              Telephone: (714) 731-1800
     5
                                              Facsimile: (714) 731-1811
     6
                                              Attorneys for Plaintiffs DISH Network L.L.C.
     7

     8
     9                                           ATTESTATION

    10           Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that the other signatory listed

    11 concurs in this filing’s content and has authorized the filing.

    12 Dated: September 30, 2019                      By: /s/ Mark Punzalan
                                                              Mark Punzalan
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28                                                    5
                       STIPULATION TO CONTINUE DEADLINES FOR DISH NETWORK L.L.C.’S
                                     MOTION FOR AWARD OF EXPENSES
                                        Case No. 2:18-cv-09768-FMO-KS
